DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate both the aperture and the proximal portion in Fig. 6F.  The feature of the aperture should be labelled with numeral “153”.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 7, line 27 of the specification recites “the proximal opening 114” which should be amended to recite “the proximal opening 120” to use consistent numbering. 
Page 10, line 5 of the specification recites “ramp 180” which should be amended to “ramp 190” to use consistent numbering. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11, 13-16, 18-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 20190091462 to Bihlmaier in view of U.S. Patent No. 4,895,346 to Steigerwald. 
First Embodiment - Claims 1-3, 6, 8, 11, 14-16, 18-20, 22, 26, and 27 and are rejected in view of a first embodiment of Bihlmaier shown in Figure 4. 
Regarding Claim 1, Bihlmaier teaches a fluid conduit (See Annotated Fig. 4 on next page; element 400) for use in a medical line, the fluid conduit comprising: 
a housing having a body (401) forming an interior, the housing further having a proximal cavity within the interior, an outlet (402), and a fluid path within the interior and extending between the cavity and outlet, the fluid path having a fluid path longitudinal axis and the proximal cavity having an entranceway (fluid can flow back to enter the proximal cavity; therefore the proximal cavity has an entranceway); 
an entry channel (404) extending through the body of the housing distal to the entranceway, the entry channel having a longitudinal axis and being offset from the fluid path such that the longitudinal axis of the entry channel does not intersect the longitudinal axis of the fluid path (Fig. 3A-3B; both the angled offset of Fig. 3A and the parallel offset of Fig. 3B meet the limitation of having the 

    PNG
    media_image1.png
    474
    580
    media_image1.png
    Greyscale
entry channel longitudinal axis offset from the longitudinal axis of the fluid path), thereby causing at least a portion of a fluid entering the interior of the housing via the entry channel to initiate a swirl-like motion within the interior of the housing (Par. 0034); 
	a contact surface (410) within the fluid path, at least a portion of the contact surface located distal to the entranceway and intersecting the longitudinal axis, the contact surface configured to direct at least a portion of the fluid entering the interior of the housing via the entry channel proximally through the entranceway (Par. 0037, face 410a directs a portion of fluid in the proximal direction through the entranceway); 
	and a valve member (403) located at least partially within the interior of the housing and proximal to the cavity entranceway, the valve member having an open mode that allows fluid flow through the fluid conduit and a closed mode that prevents fluid flow through the fluid conduit, the valve member configured to transition from the closed mode to the open mode upon interaction with a medical implement (Par. 0002; an insertion needle is the medical implement to transition from closed mode to open mode; valve member 403 is a septum and would operate just as the septum described in Par. 0002), the valve member having a proximal portion with an aperture extending there through (one of ordinary skill in the art would understand the septum having an aperture to accommodate the insertion needle). 
	However, Bihlmaier is silent regarding a valve wall extending distally from the proximal portion to form a valve interior and at least partially define a distal portion and a distal port spaced from the proximal portion, the swirl- like motion of the fluid entering the entranceway of the proximal cavity causing at least a portion of the fluid to enter the distal port of the valve member and travel a distance along the fluid path longitudinal axis through the distal portion and the valve interior to the proximal portion, thereby flushing a dead zone located near the proximal portion. 

    PNG
    media_image2.png
    199
    369
    media_image2.png
    Greyscale
	Steigerwald teaches an analogous invention directed to a flushable valve assembly (Fig. 1), having a housing (22, 24), a proximal cavity (28), an entry channel (62), and a valve (76, 82 are first and second valves which are used together to form a valve), wherein the valve comprises a valve wall (Fig. 4b or 4d, element 86) extending distally from a proximal portion (84) to form a valve interior and at least partially define a distal portion and a distal port spaced from the proximal portion (See Annotated Fig. 4b below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Bihlmaier replace the valve, with the valve taught by Bihlmaier, in order to provide a liquid and airtight seal, that is also capable to immobilize the medical implement (Col. 4, lines 20-48 disclose the valve is compressible to hold a catheter in place when the catheter is advanced through the valve).  Since the modified valve interior is open, straight, and free from obstructions at the distal port, and the proximally directed fluid of Bihlmaier is directed in a swirling motion, the modification would yield a device where the swirl-like motion of the fluid entering the entranceway of the proximal cavity causes at least a portion of the fluid to enter the distal port of the valve member and travel a distance along the fluid path longitudinal axis through the distal portion and the valve interior to the proximal portion, thereby flushing a dead zone located near the proximal portion.  
Regarding Claim 2, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 1 as discussed above, and further teaches wherein the entry channel is configured at an angle such that fluid entering the interior of the housing is directed proximally towards the cavity (Fig. 4; the entry channel is angled towards the contact surface which directs a portion of the fluid proximally towards the cavity). 
Regarding Claim 3, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 1 as discussed above, and further teaches the fluid conduit further comprising a tubing set (Par. 0025; the fluid conduit includes an extension set which is interpreted to be a tubing set), the tubing set including: a tube with a first end and a second end  (Fig. 4, element 405; element 405 is interpreted to be similar to element 105 in Fig. 1 which has a first end and a second end), the tube fluidly connected to the entry channel at the first end; and a medical connector (Fig. 1, element 106) located at the second end and configured to connect to a medical implement (Par. 0002; 106 is an adapter and thus configured to connect to a medical implement). 
Regarding Claim 6, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 1 as discussed above, and further teaches wherein the contact surface is angled (Fig. 4, 410a and 410b are angled surfaces). 
Regarding Claim 8, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 1 as discussed above, and further teaches the fluid conduit further comprising: a ramp located within the fluid path, the contact surface located on the ramp (Fig. 4; elements 410b and 410a are inclined surfaces and thus comprise a ramp). 
Regarding Claim 11, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 8 as discussed above, and further teaches wherein the ramp is configured at an angle such that fluid entering the interior of the housing is directed proximally towards the cavity (Par. 0037). 
Regarding Claim 14, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 8 as discussed above, and further teaches the fluid conduit further comprising: a stabilization pad extending from at least a portion of the housing, the stabilization pad configured to stabilize the fluid conduit on a patient during use (Fig. 1 discloses a fluid conduit having wings which serve as a stabilization pad; these elements are well known in the art for stabilizing the fluid conduit on a patient during use).
Regarding Claim 15, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 1 as discussed above regarding the first embodiment, and further teaches wherein the proximal portion of the valve member includes a septum configured to close a proximal opening (Steigerwald, Fig. 1, element 42) when the valve member is in the closed mode (Steigerwald, Fig. 4b/d, the proximal portion 84 is a disc which provides a seal and thus acts as a septum; Col. 4, lines 20-25 disclose that the valve prevents passage of blood past the valve, therefore the septum closes the proximal opening 42 when the valve is closed). 
Regarding Claim 16, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 15, and Bihlmaier further teaches wherein the housing includes an inlet housing and an outlet housing (See Annotated Fig. 4.1 below), the valve member located at least partially within the inlet housing, the entry channel extending through a wall of the outlet housing.


    PNG
    media_image3.png
    423
    555
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    588
    723
    media_image4.png
    Greyscale
Regarding Claim 18, Bihlmaier teaches a method of flushing a fluid conduit comprising: providing a fluid conduit (See Annotated Fig. 4 below), the fluid conduit comprising: 		
a housing having a body (401) forming an interior, the housing further having a proximal cavity within the interior, an outlet (402), and a fluid path within the interior and extending between the cavity and outlet, the fluid path having a fluid path longitudinal axis, the proximal cavity having an entranceway (fluid can flow back to enter the proximal cavity; therefore the proximal cavity has an entranceway); 
an entry channel (404) extending through the body of the housing distal to the entranceway, the entry channel having a longitudinal axis and being offset from the fluid path such that the longitudinal axis of the entry channel does not intersect the longitudinal axis of the fluid path (Fig. 3A-3B; both the angled offset of Fig. 3A and the parallel offset of Fig. 3B meet the limitation of having the entry channel longitudinal axis offset from the longitudinal axis of the fluid path), the entry channel fluidly connected to a tubing set having a tube and a medical connector (Fig. 4, 405 is a tube of a tubing set; Fig. 1 additionally shows a tubing set having a tube 105 and a medical connector 106), and 
	a contact surface (410) within the fluid path, at least a portion of the contact surface located distal to the entranceway and intersecting the longitudinal axis; 
	and a valve member (403) located at least partially within the interior of the housing and proximal to the cavity entranceway, the valve member having an open mode that allows fluid flow through the fluid conduit and a closed mode that prevents fluid flow through the fluid conduit, the valve member configured to transition from the closed mode to the open mode upon interaction with a medical implement (Par. 0002; an insertion needle is the medical implement to transition from closed mode to open mode; valve member 403 is a septum and would operate just as the septum described in Par. 0002), the valve member having a proximal portion with an aperture extending there through (one of ordinary skill in the art would understand the septum having an aperture to accommodate the insertion needle);
connecting a medical implement to the medical connector and introducing a fluid into the fluid conduit via the tubing set and the entry channel (Par. 0002-0004), the offset causing at least a portion of the fluid entering the fluid conduit to initiate a swirl-like motion within the fluid path and contact the contact surface (Par. 0034), the contact surface configured to direct at least a portion of the fluid entering the interior of the housing via the entry channel proximally through the entranceway (Par. 0037, face 410a directs a portion of fluid in the proximal direction, through the entranceway shown in Annotated Fig. 4). 	
	However, Bihlmaier is silent regarding a valve wall extending distally from the proximal portion to form a valve interior and at least partially define a distal portion and a distal port spaced from the proximal portion,  and the swirl-like motion of the fluid entering the entranceway of the proximal cavity causing at least a portion of the fluid to enter the distal port of the valve member and travel a distance along the fluid path longitudinal axis through the distal portion and the valve interior to the proximal portion, thereby flushing a dead zone located near the proximal portion. 

    PNG
    media_image2.png
    199
    369
    media_image2.png
    Greyscale
	Steigerwald teaches an analogous invention directed to a flushable valve assembly (Fig. 1), having a housing (22, 24), a proximal cavity (28), an entry channel (62), and a valve (76, 82 are first and second valves which are used together to form a valve), wherein the valve comprises a valve wall (Fig. 4b or 4d, element 86) extending distally from a proximal portion (84) to form a valve interior and at least partially define a distal portion and a distal port spaced from the proximal portion (See Annotated Fig. 4b below)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Bihlmaier replace the valve in the fluid conduit, with the valve taught by Bihlmaier, in order to provide a liquid and airtight seal, that is also capable to immobilize the medical implement (Col. 4, lines 20-48 disclose the valve is compressible to hold a catheter in place when the catheter is advanced through the valve).  ).  Since the modified valve interior is open, straight, and free from obstructions at the distal port, and the proximally directed fluid of Bihlmaier is directed in a swirling motion, the modification would yield a method where the swirl-like motion of the fluid entering the entranceway of the proximal cavity causes at least a portion of the fluid to enter the distal port of the valve member and travel a distance along the fluid path longitudinal axis through the distal portion and the valve interior to the proximal portion, thereby flushing a dead zone located near the proximal portion.  
Regarding Claim 19, the modified method of Bihlmaier and Steigerwald teaches all of the limitations of the claim 18 as discussed above, and further teaches wherein the entry channel is configured at an angle such that fluid entering the interior of the housing is directed proximally towards the cavity (Fig. 4; the entry channel is angled towards the contact surface which directs a portion of the fluid proximally towards the cavity). 
Regarding Claim 20, the modified method of Bihlmaier and Steigerwald teaches all of the limitations of the claim 18 as discussed above, and further teaches wherein the contact surface is angled (Fig. 4; the entry channel is angled towards the contact surface which directs a portion of the fluid proximally towards the cavity).
Regarding Claim 22, the modified method of Bihlmaier and Steigerwald teaches all of the limitations of the claim 18 as discussed above, and further teaches the fluid conduit further comprising: a ramp located within the fluid path, the contact surface located on the ramp (Fig. 4; elements 410b and 410a are inclined surfaces and thus comprise a ramp), wherein the ramp is configured at an angle such that fluid entering the interior of the housing is directed proximally towards the cavity (Par. 0037). 
Regarding Claim 26, the modified method of Bihlmaier and Steigerwald teaches all of the limitations of the claim 18 as discussed above regarding the first embodiment, and further teaches wherein the proximal portion of the valve member includes a septum configured to close a proximal opening (Steigerwald, Fig. 1, element 42) when the valve member is in the closed mode (Steigerwald, Fig. 4b/d, the proximal portion 84 is a disc which provides a seal and thus acts as a septum; Col. 4, lines 20-25 disclose that the valve prevents passage of blood past the valve, therefore the septum closes the proximal opening 42 when the valve is closed). 

    PNG
    media_image3.png
    423
    555
    media_image3.png
    Greyscale
Regarding Claim 27, the modified method of Bihlmaier and Steigerwald teaches all of the limitations of the claim 26, and Bihlmaier further teaches wherein the housing includes an inlet housing and an outlet housing (See Annotated Fig. 4.1 below), the valve member located at least partially within the inlet housing, the entry channel extending through a wall of the outlet housing.


Second Embodiment - Claims 1, 7, 13, 18 and 21 are rejected in view of a second embodiment of Bihlmaier shown in Figure 7. 

    PNG
    media_image5.png
    530
    531
    media_image5.png
    Greyscale
Regarding Claim 1, Bihlmaier teaches a fluid conduit (See Annotated Fig. 7 below; 700) for use in a medical line, the fluid conduit comprising: 
a housing having a body (701) forming an interior, the housing further having a proximal cavity within the interior, an outlet (702), and a fluid path within the interior and extending between the cavity and outlet, the fluid path having a fluid path longitudinal axis and the proximal cavity having an entranceway (fluid can flow back to enter the proximal cavity; therefore the proximal cavity has an entranceway); 
an entry channel (704) extending through the body of the housing distal to the entranceway, the entry channel having a longitudinal axis and being offset from the fluid path such that the longitudinal axis of the entry channel does not intersect the longitudinal axis of the fluid path (Fig. 3A-3B; both the angled offset of Fig. 3A and the parallel offset of Fig. 3B meet the limitation of having the entry channel longitudinal axis offset from the longitudinal axis of the fluid path), thereby causing at least a portion of a fluid entering the interior of the housing via the entry channel to initiate a swirl-like motion within the interior of the housing (Par. 0034); 
a contact surface (710a) within the fluid path, at least a portion of the contact surface located distal to the entranceway and intersecting the longitudinal axis, the contact surface configured to direct at least a portion of the fluid entering the interior of the housing via the entry channel through the entranceway (Par. 0043; face 710a diverts flow in a proximal direction). 
	However, Bihlmaier is silent regarding a valve wall extending distally from the proximal portion to form a valve interior and at least partially define a distal portion and a distal port spaced from the proximal portion, the swirl- like motion of the fluid entering the entranceway of the proximal cavity causing at least a portion of the fluid to enter the distal port of the valve member and travel a distance along the fluid path longitudinal axis through the distal portion and the valve interior to the proximal portion, thereby flushing a dead zone located near the proximal portion. 

    PNG
    media_image2.png
    199
    369
    media_image2.png
    Greyscale
	Steigerwald teaches an analogous invention directed to a flushable valve assembly (Fig. 1), having a housing (22, 24), a proximal cavity (28), an entry channel (62), and a valve (76, 82 are first and second valves which are used together to form a valve), wherein the valve comprises a valve wall (Fig. 4b or 4d, element 86) extending distally from a proximal portion (84) to form a valve interior and at least partially define a distal portion and a distal port spaced from the proximal portion (See Annotated Fig. 4b on previous page). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Bihlmaier replace the valve, with the valve taught by Bihlmaier, in order to provide a liquid and airtight seal, that is also capable to immobilize the medical implement (Col. 4, lines 20-48 disclose the valve is compressible to hold a catheter in place when the catheter is advanced through the valve).  ).  Since the modified valve interior is open, straight, and free from obstructions at the distal port, and the proximally directed fluid of Bihlmaier is directed in a swirling motion, the modification would yield a device where the swirl-like motion of the fluid entering the entranceway of the proximal cavity causes at least a portion of the fluid to enter the distal port of the valve member and travel a distance along the fluid path longitudinal axis through the distal portion and the valve interior to the proximal portion, thereby flushing a dead zone located near the proximal portion.  

    PNG
    media_image6.png
    398
    523
    media_image6.png
    Greyscale
Regarding Claim 7, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 1 as discussed above, and further teaches wherein the fluid path includes a conical portion (See Annotated Fig. 7.1 below; the boxed portion is a conical portion since the body 701 reduces in size towards the distal end, forming a conical shape) having an inner diameter that decreases towards a distal end (inner diameter of 701 decreased towards the distal end), the contact surface (710a) located on the conical portion. 

    PNG
    media_image7.png
    398
    523
    media_image7.png
    Greyscale
Regarding Claim 13, the modified device of Bihlmaier and Steigerwald teaches all of the limitations of the claim 1 as discussed above, and further teaches the fluid conduit further comprising a shelf located within the fluid path and distal to the entry channel (See Annotated Fig. 7.1 below), the contact surface located on a top surface of the shelf (element 710, which comprises contact surface 710a, is located on the top surface of the shelf). 

Regarding Claim 18, Bihlmaier teaches a method of flushing a fluid conduit comprising: providing a fluid conduit (See Annotated Fig. 7 on next page), the fluid conduit comprising: 		
a housing having a body (701) forming an interior, the housing further having a proximal cavity within the interior, an outlet (702), and a fluid path within the interior and extending between the cavity and outlet, the fluid path having a fluid path longitudinal axis, the proximal cavity having an 
    PNG
    media_image8.png
    530
    531
    media_image8.png
    Greyscale
entranceway (fluid can flow back to enter the proximal cavity; therefore the proximal cavity has an entranceway); 
an entry channel (704) extending through the body of the housing distal to the entranceway, the entry channel having a longitudinal axis and being offset from the fluid path such that the longitudinal axis of the entry channel does not intersect the longitudinal axis of the fluid path (Fig. 3A-3B; both the angled offset of Fig. 3A and the parallel offset of Fig. 3B meet the limitation of having the entry channel longitudinal axis offset from the longitudinal axis of the fluid path), the entry channel fluidly connected to a tubing set having a tube and a medical connector (Fig. 7, 705 is a tube of a tubing set; Fig. 1 additionally shows a tubing set having a tube 105 and a medical connector 106), and 
	a contact surface (710a) within the fluid path, at least a portion of the contact surface located distal to the entranceway and intersecting the longitudinal axis; 
	and a valve member (703) located at least partially within the interior of the housing and proximal to the cavity entranceway, the valve member having an open mode that allows fluid flow through the fluid conduit and a closed mode that prevents fluid flow through the fluid conduit, the valve member configured to transition from the closed mode to the open mode upon interaction with a medical implement (Par. 0002; an insertion needle is the medical implement to transition from closed mode to open mode; valve member 703 is a septum and would operate just as the septum described in Par. 0002), the valve member having a proximal portion with an aperture extending there through (one of ordinary skill in the art would understand the septum having an aperture to accommodate the insertion needle);
connecting a medical implement to the medical connector and introducing a fluid into the fluid conduit via the tubing set and the entry channel (Par. 0002-0004), the offset causing at least a portion of the fluid entering the fluid conduit to initiate a swirl-like motion within the fluid path and contact the contact surface (Par. 0034), the contact surface configured to direct at least a portion of the fluid entering the interior of the housing via the entry channel proximally through the entranceway (Par. 0043, face 710a directs a portion of fluid in the proximal direction, through the entranceway shown in Annotated Fig. 7). 	
	However, Bihlmaier is silent regarding a valve wall extending distally from the proximal portion to form a valve interior and at least partially define a distal portion and a distal port spaced from the proximal portion,  and the swirl-like motion of the fluid entering the entranceway of the proximal cavity causing at least a portion of the fluid to enter the distal port of the valve member and travel a distance along the fluid path longitudinal axis through the distal portion and the valve interior to the proximal portion, thereby flushing a dead zone located near the proximal portion. 

    PNG
    media_image2.png
    199
    369
    media_image2.png
    Greyscale
	Steigerwald teaches an analogous invention directed to a flushable valve assembly (Fig. 1), having a housing (22, 24), a proximal cavity (28), an entry channel (62), and a valve (76, 82 are first and second valves which are used together to form a valve), wherein the valve comprises a valve wall (Fig. 4b or 4d, element 86) extending distally from a proximal portion (84) to form a valve interior and at least partially define a distal portion and a distal port spaced from the proximal portion (See Annotated Fig. 4b below)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Bihlmaier replace the valve in the fluid conduit, with the valve taught by Bihlmaier, in order to provide a liquid and airtight seal, that is also capable to immobilize the medical implement (Col. 4, lines 20-48 disclose the valve is compressible to hold a catheter in place when the catheter is advanced through the valve).  The modification would yield a method where the swirl-like motion of the fluid entering the entranceway of the proximal cavity causes at least a portion of the fluid to enter the distal port of the valve member and travel a distance along the fluid path longitudinal axis through the distal portion and the valve interior to the proximal portion, thereby flushing a dead zone located near the proximal portion.  
Regarding Claim 21, the modified method of Bihlmaier and Steigerwald teaches all of the limitations of the claim 18 as discussed above, and further teaches wherein the fluid path includes a conical portion (See Annotated Fig. 7.1 above) having an inner diameter that decreases towards a distal end (inner diameter of 701 decreased towards the distal end), the contact surface (710a) located on the conical portion. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8, 11, 13-14, and 18-22 , and claims 15-17 and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has argued on Pages 9-10 of the remarks filed 06/03/2022, that Bihlmaier fails to teach or suggest the swirl-like motion of the fluid entering the entranceway of a proximal cavity causes the fluid to enter a distal port of a valve member and travel a distance along the longitudinal axis through the distal portion of the valve member and valve interior to a proximal portion.  While Bihlmaier does teach the motion of the fluid entering the entranceway of a proximal cavity, Bihlmaier is silent regarding the other limitations, but a new rejection has been applied in view of U.S. Patent No. 4,895,346 to Steigerwald.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.J.C./Examiner, Art Unit 3783 
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783